Exhibit 10.1

 

Amendment No. 1 to
Green Mountain Coffee Roasters, Inc.
2008 Change-in-Control Severance Benefit Plan

 

Pursuant to Section 11 of the Green Mountain Coffee Roasters, Inc. 2008
Change-in-Control Severance Benefit Plan (the “Plan”), the Plan is hereby
amended, effective as of March 8, 2013, as follows:

 

1.              The definition of “Change in Control” of the Plan is hereby
amended and restated to read in its entirety as follows:

 

““Change in Control”: A Change in Control shall be deemed to have occurred upon
the occurrence of any of the following:

 

(a) any Person (excluding (i) any employee benefit plan of the Company or its
subsidiaries and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan and (i) Robert Stiller,
members of his family and trusts for their benefit) become(s) the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the equity
securities of the Company entitled to vote for members of the Board on a
fully-diluted basis (and taking into account all such securities that such
Person has the right to acquire pursuant to any option right); provided, that if
a Person (subject to the exclusions set forth in (a)(i) and (a)(ii) above)
becomes the “beneficial owner” (as defined above) of 35% or more but less than
50% of the equity securities of the Company entitled to vote for members of the
Board on a fully-diluted basis (and taking into account all such securities that
such Person has the right to acquire pursuant to any option right), no Change in
Control shall be deemed to have occurred by reason thereof under this paragraph
(a) if within fifteen (15) days of being advised that such ownership level has
been reached, a majority of the Incumbent Directors then in office adopt a
resolution approving the acquisition of that level of securities ownership by
such Person;

 

(b) there is consummated a Business Combination unless, following such Business
Combination, (i) the Persons who were the beneficial owners (as defined in
paragraph (a)) of the equity securities of the Company entitled to vote for
members of the Board beneficially own (as so defined), directly or indirectly,
more than 50% of the equity securities entitled to vote generally in the
election of directors (or the equivalent) of the entity resulting from such
Business Combination in substantially the same proportions as their ownership
immediately prior to such Business Combination of the equity securities of the
Company entitled to vote for members of the Board, (ii) no Person (excluding any
entity resulting from such Business Combination or any entity or individual
described in (a)(i) or (a)(ii) or that would be so described if the resulting
entity were substituted for “the Company and its subsidiaries” in (a)(i))
beneficially owns, directly or indirectly, 35% or more of the equity securities
entitled to vote generally in the election of directors (or the equivalent) of
the entity resulting from such Business Combination, except to the extent that
such ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors (or the equivalent) resulting
from such Business Combination were Incumbent Directors at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

--------------------------------------------------------------------------------


 

(c) the stockholders of the Company approve a complete liquidation or
dissolution of the Company.

 

Notwithstanding the foregoing, to the extent required for the Plan to comply
with Section 409A of the Code, or as applied to any other plan or program of the
Company that references this definition, a ‘Change in Control’ shall not be
deemed to have occurred unless it also qualifies as a change in ownership or
effective control of the Company or a change in ownership of a substantial
portion of the assets of the Company (as defined in Treasury Regulation
Section 1.409A-3(i)(5)) (it being understood that, in any such case, subsection
(a) of this definition shall be interpreted as if the Board did not have the
discretion contemplated by such subsection).”

 

2.              In all other respects, the Plan shall remain in full force and
effect.

 

--------------------------------------------------------------------------------